{¶ 1} I concur with the majority opinion but write separately to distinguish my position with regard to the testimony concerning the canine search of appellant's car approximately one month after the date of the arrest. It is my opinion that this evidence should have been excluded from evidence.
 {¶ 2} According to this record, the canine somehow "alerted" to the presence of drugs at various locations in the vehicle. Yet, no drugs were recovered from any of those areas at the time of the arrest nor at the time of the canine search. Furthermore, the officer who testified about the canine search admitted to the impossibility of identifying how or when the vehicle attained the alleged scent of drugs and who was responsible for it.
 {¶ 3} I not only find this evidence lacking in probative value, but find its reliability questionable at best. Apparently, the officers recovered a plastic baggie from the back seat of the vehicle at the time of the canine search which tested positive for the presence of drugs. Yet, the canine failed to alert to the presence of drugs in the back seat.
 {¶ 4} While I believe the trial court erred in admitting this evidence, I believe that such error was harmless and therefore concur with the majority opinion in all other respects.